Citation Nr: 1038833	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness and/or as secondary to 
PTSD.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to PTSD.

4.  Entitlement to service connection for a gastrointestinal 
condition, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
January 1992.  He served in Saudi Arabia from December 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for PTSD, and an 
April 2009 rating decision of the VA RO in Cleveland, Ohio, which 
denied service connection for erectile dysfunction, a 
gastrointestinal condition, and a sleep disorder.  In March 2005, 
the Veteran submitted a notice of disagreement (NOD) with regard 
to his PTSD claim and subsequently perfected that appeal in 
June 2006.  In May 2009, he submitted an NOD for the issues of 
service connection for erectile dysfunction, a gastrointestinal 
condition, and a sleep disorder, and subsequently perfected his 
appeal in July 2009.  The Veteran's case is currently under the 
jurisdiction of the RO in Cleveland, Ohio.

In March 2010, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

The issues of entitlement to service connection for PTSD, 
erectile dysfunction, and a gastrointestinal condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Cleveland RO.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the 
Veteran currently has a diagnosed sleep disorder.

2.  The Veteran's complaints of sleeping problems have been 
attributed to his psychiatric disability.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have a qualifying chronic disability 
that cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim decided 
herein.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, letters dated in February 
and March 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, the February and March 2009 letters informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records, Social Security 
Administration (SSA) records, service treatment records, and 
personnel records are in the file.  The Veteran has not 
identified any additional records that he wishes for VA to 
obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

As discussed more fully below, there is no evidence that the 
Veteran has a current sleep disorder.  The Veteran's VA treatment 
records indicate that he complained of difficulty sleeping, but 
sleep studies found that his symptoms were attributable to his 
psychiatric disability, not a separately diagnosable sleep 
disorder or an undiagnosed illness.  As the current treatment 
records do not indicate that the Veteran has a currently 
diagnosed sleep disorder or sleeping problems that are not 
attributable to a known clinical diagnosis, the Board finds that 
the preponderance of the medical evidence is against a current 
diagnosis of a sleep disorder or an undiagnosed illness 
manifested by sleeping problems.  An examination is not required.  
See McLendon, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.

II. Merits of the Claim

The Veteran claims that he currently suffers from a sleep 
disorder due to his military service.  Specifically, he contends 
that he has a sleep disorder that is secondary to PTSD, for which 
he has also sought service connection.  He, therefore, believes 
that service connection is warranted.  Additionally, the Board 
notes that the Veteran served in Saudi Arabia between 
December 1990 and April 1991.  As such, the Board will also 
address the Veteran's claim under the provisions of 38 C.F.R. 
§ 3.317, allowing for compensation for certain disabilities due 
to undiagnosed illnesses.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, or 
the result of, a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 39 C.F.R. 
§ 3.310(b) (2009); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection may also be established for a qualifying 
chronic disability, which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not later 
than December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnoses.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.317(a)(1) (2009).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of any of 
the following): an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.317(a)(2)(i) (2009).  A "medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  See 38 C.F.R. § 3.317(2)(ii) (2009).

"Objective indications of a chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(3) (2009).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2009).  A 
chronic disability resulting from an undiagnosed illness referred 
to in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  See 38 C.F.R. § 3.317(1)(5) (2009).  
A disability referred to in this section shall be considered 
service connected for the purposes of all laws in the United 
States.  See 38 C.F.R. § 3.317(a)(6) (2009).

Signs or symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, signs 
or symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b) (2009).

Compensation will not be paid if there is affirmative evidence 
that an undiagnosed illness was not incurred in active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or (2) there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 C.F.R. § 3.317(c) (2009).

A review of the medical evidence of record does not reflect that 
the Veteran has a currently diagnosed sleep disorder.  VA 
treatment records reflect that the Veteran has reported numerous 
complaints of sleeping problems, including combat-related 
nightmares and "restless" sleep.  In October and December 2005, 
the Veteran underwent sleep studies.  The results were negative 
for sleep apnea or any other identifiable sleep disorder.  The 
Veteran's treating physician concluded that the Veteran's sleep 
problems were likely caused by his depression and PTSD.  Again in 
February 2006, the Veteran was seen with regard to his sleep 
problems.  The treating physician again concluded that the 
Veteran had non-apneic snoring and that his difficulty sleeping 
was due to PTSD and his medications.  He provided no separate 
diagnosis of a sleep disorder.  As such, the Board finds that the 
Veteran has failed to establish that he has a currently diagnosed 
sleep disorder.  There is no medical evidence showing a diagnosis 
of a sleep disorder.  Rather, the Veteran's complaints of sleep 
problems have been classified as symptoms of his psychiatric 
disabilities, not a separate disorder or disability.  Without 
medical evidence of a current disability, the Veteran does not 
meet the first requirement set forth in Hickson or Wallin, and 
the claim fails on this basis.  See Hickson, supra; Wallin, 
supra.  Thus, direct or secondary service connection for a sleep 
disorder may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted unless a 
current disability exists); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  As the Veteran has failed to satisfy the first element 
of Hickson or Wallin, the Board finds the remaining questions of 
in-service disease or injury or other service-connected 
disability and medical nexus to be irrelevant.

The Board notes that consideration has also been given to the 
question of service connection for a sleep disorder under the 
provisions of 38 C.F.R. § 3.317.  The Veteran has not 
specifically alleged that his sleep problems are an undiagnosed 
illness that resulted from his service in Southwest Asia; 
however, the Board will address this theory of entitlement as 
well.  Although the above paragraphs discuss the lack of a 
diagnosis of a sleep disorder, the Board finds that the Veteran's 
complaints of sleep problems do not qualify as manifestations of 
an undiagnosed illness under 38 C.F.R. § 3.317.  As noted above, 
compensation under 38 C.F.R. § 3.317 may only be granted in cases 
where a veteran's symptoms are by history, physical examination, 
and laboratory tests not attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii) (2009).  In this 
case, the Veteran's signs and symptoms have been specifically 
attributed to a known clinical diagnosis - namely, his 
psychiatric disorders.  As the sleep disturbances are considered 
symptoms of his psychiatric disabilities, service connection 
cannot be granted under the regulations allowing for compensation 
for undiagnosed illnesses.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a sleep disorder must be denied under any 
theory of entitlement.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness and/or as secondary to 
PTSD, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for PTSD, erectile dysfunction, 
and a gastrointestinal condition.

The Veteran alleges that he experiences PTSD as a result of his 
active duty service in Saudi Arabia.  He specifically alleged an 
in-service stressor regarding witnessing dead bodies at a plane 
crash site in Saudi Arabia.  In June 2010, the Veteran submitted 
a buddy statement from Lt. Col. D. L. D. supporting his reported 
stressor.  Lt. Col. D. L. D. also indicated that they were 
exposed to a battle with the Iraqi Armored Brigade and witnessed 
many dead Iraqi soldiers following this battle.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear 
of hostile military activity.  Additionally, the Veteran's VA 
treatment records show he has been diagnosed with and treated for 
PTSD at the VA Medical Centers in Pittsburgh and Grand Junction.  
He also receives SSA disability benefits based on a diagnosis of 
PTSD.  At this time, there is no evidence to clearly link PTSD to 
the claimed stressors and no VA psychiatrist, psychologist, or 
contract equivalent has confirmed that the claimed stressors are 
adequate to support the PTSD diagnosis.  Notably, a June 2007 VA 
psychiatric examination did not find a medical nexus between the 
Veteran's PTSD and his military service.  However, that 
examination and opinion did not comply with the new regulations 
regarding in-service stressors and service connection for PTSD.  
Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), 
the Board finds that a new VA examination is necessary to decide 
the claim.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for PTSD must be remanded for a new VA psychiatric examination.

Additionally, the Veteran has claimed that he has erectile 
dysfunction and a gastrointestinal condition that are secondary 
to his PTSD.  Further, VA treatment records indicate that his 
erectile dysfunction may be due to his psychiatric medication.  
As noted above, the issue of entitlement to service connection 
for PTSD has been remanded to the AOJ for further development.  
As a grant of service connection for PTSD could impact the 
Veteran's claim for service connection for erectile dysfunction 
and a gastrointestinal condition, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. 
West, 12 Vet. App. 11 (1998).  As such, the RO must further 
develop and readjudicate the Veteran's claim of entitlement to 
service connection for PTSD, and then readjudicate his claims for 
service connection for erectile dysfunction and a 
gastrointestinal condition.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the 
Pittsburgh VA Medical Center, covering the 
period from July 6, 2009, to the present, 
should be obtained and added to the claims 
folder.

2.  The Veteran must be scheduled for a VA 
examination with an appropriate examiner (VA 
psychiatrist or psychologist or contract 
equivalent) to determine the nature and 
etiology of his PTSD.  The examiner must 
review pertinent documents, including the 
Veteran's diagnoses of PTSD and the 
supporting psychometric testing results, in 
the Veteran's claims file in conjunction with 
the examination.  This must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current PTSD was caused or aggravated 
(permanently increased in severity beyond the 
natural progress of the disorder) by his 
active duty service.  Specifically, the 
examiner should state whether or not the 
Veteran's claimed stressors, to include 
witnessing dead bodies at a plane crash site 
and witnessing the aftermath of a battle, are 
related to his fear of hostile military or 
terrorist activity.  The examiner should then 
determine whether this is adequate to support 
a diagnosis of PTSD.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completing the above actions and 
any other notification or development deemed 
necessary (to include VA examinations), the 
Veteran's claim of entitlement to service 
connection for PTSD should be readjudicated.  
Thereafter, his claims of entitlement to 
service connection for erectile dysfunction 
and a gastrointestinal condition, to include 
as secondary to PTSD, should be 
readjudicated.  If any claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


